UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-01685 Name of Registrant: Vanguard Morgan Growth Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30th Date of reporting period: June 30, 2016 Item 1: Schedule of Investments Vanguard Morgan Growth Fund Schedule of Investments As of June 30, 2016 Market Value Shares ($000) Common Stocks (98.5%)1 Consumer Discretionary (20.6%) * Amazon.com Inc. 448,736 321,124 Home Depot Inc. 1,229,329 156,973 Comcast Corp. Class A 2,192,800 142,949 McDonald's Corp. 880,760 105,991 * Priceline Group Inc. 81,371 101,584 Lowe's Cos. Inc. 1,164,225 92,172 * O'Reilly Automotive Inc. 265,477 71,971 * Netflix Inc. 729,570 66,741 NIKE Inc. Class B 1,203,863 66,453 Ross Stores Inc. 1,154,749 65,463 Dollar General Corp. 691,716 65,021 Industria de Diseno Textil SA ADR 3,560,162 59,312 Walt Disney Co. 600,852 58,775 Starbucks Corp. 988,440 56,460 Omnicom Group Inc. 670,313 54,624 ^ Marriott International Inc. Class A 818,921 54,425 TJX Cos. Inc. 681,031 52,596 adidas AG 355,597 50,710 Scripps Networks Interactive Inc. Class A 785,079 48,887 * Michael Kors Holdings Ltd. 896,641 44,366 *,^ Tesla Motors Inc. 179,990 38,208 * Discovery Communications Inc. Class A 1,321,676 33,346 Aramark 985,615 32,939 * Dollar Tree Inc. 296,187 27,913 Wyndham Worldwide Corp. 390,413 27,809 Royal Caribbean Cruises Ltd. 373,365 25,071 Dunkin' Brands Group Inc. 554,889 24,204 Brunswick Corp. 524,217 23,757 Viacom Inc. Class B 485,415 20,130 Advance Auto Parts Inc. 111,249 17,981 * LKQ Corp. 562,578 17,834 * lululemon athletica Inc. 237,703 17,557 Las Vegas Sands Corp. 381,644 16,598 Harman International Industries Inc. 226,422 16,262 Target Corp. 160,456 11,203 *,^ Shake Shack Inc. Class A 289,532 10,548 * IMAX Corp. 357,025 10,525 * Sirius XM Holdings Inc. 2,522,029 9,962 * Michaels Cos. Inc. 329,464 9,370 DR Horton Inc. 296,860 9,345 * Bright Horizons Family Solutions Inc. 139,476 9,249 Expedia Inc. 84,676 9,001 Nordstrom Inc. 235,051 8,944 Carter's Inc. 83,672 8,909 * Urban Outfitters Inc. 310,404 8,536 Carnival Corp. 175,499 7,757 * Liberty Global plc Class A 263,818 7,667 Foot Locker Inc. 138,774 7,613 Lear Corp. 69,324 7,054 PVH Corp. CBS Corp. Class B * NVR Inc. * MGM Resorts International * AMC Networks Inc. Class A L Brands Inc. Yum! Brands Inc. * Liberty SiriusXM Group Class A Bed Bath & Beyond Inc. * Discovery Communications Inc. * Liberty Global Plc LiLAC Class A * Liberty Global Plc LiLAC Consumer Staples (8.4%) PepsiCo Inc. Altria Group Inc. Costco Wholesale Corp. CVS Health Corp. Colgate-Palmolive Co. Hershey Co. * Monster Beverage Corp. Estee Lauder Cos. Inc. Class A Wal-Mart Stores Inc. Mondelez International Inc. Class A Brown-Forman Corp. Class B Kroger Co. Mead Johnson Nutrition Co. Anheuser-Busch InBev SA/NV ADR Tyson Foods Inc. Class A Ingredion Inc. Walgreens Boots Alliance Inc. Sysco Corp. Pilgrim's Pride Corp. Kimberly-Clark Corp. Clorox Co. * Sprouts Farmers Market Inc. Energy (1.3%) BP plc ADR * Concho Resources Inc. Chevron Corp. * Carrizo Oil & Gas Inc. Tesoro Corp. * Newfield Exploration Co. Energen Corp. Financials (4.3%) Public Storage Intercontinental Exchange Inc. Aon plc Morgan Stanley Raymond James Financial Inc. Nasdaq Inc. FactSet Research Systems Inc. * E*TRADE Financial Corp. * Berkshire Hathaway Inc. Class B American International Group Inc. * Signature Bank JPMorgan Chase & Co. Moody's Corp. Bank of America Corp. Citigroup Inc. Macerich Co. Marsh & McLennan Cos. Inc. MSCI Inc. Class A Communications Sales & Leasing Inc. Brixmor Property Group Inc. Ameriprise Financial Inc. ^ WisdomTree Investments Inc. Regency Centers Corp. S&P Global Inc. Crown Castle International Corp. Voya Financial Inc. Simon Property Group Inc. T. Rowe Price Group Inc. Equity LifeStyle Properties Inc. American Express Co. Health Care (16.4%) Bristol-Myers Squibb Co. Amgen Inc. CR Bard Inc. * Allergan plc Gilead Sciences Inc. Johnson & Johnson * BioMarin Pharmaceutical Inc. * Celgene Corp. Aetna Inc. Danaher Corp. Cardinal Health Inc. Merck & Co. Inc. Becton Dickinson and Co. * Alexion Pharmaceuticals Inc. Shire plc ADR Medtronic plc Novo Nordisk A/S ADR Cooper Cos. Inc. * Biogen Inc. STERIS plc Universal Health Services Inc. Class B * Vertex Pharmaceuticals Inc. Zimmer Biomet Holdings Inc. * PAREXEL International Corp. Anthem Inc. * Incyte Corp. * Illumina Inc. * Align Technology Inc. * Medivation Inc. * Express Scripts Holding Co. AstraZeneca plc ADR * Varian Medical Systems Inc. McKesson Corp. Eli Lilly & Co. UnitedHealth Group Inc. Teleflex Inc. * HCA Holdings Inc. AmerisourceBergen Corp. Class A Baxter International Inc. * Cerner Corp. * Laboratory Corp. of America Holdings * Mettler-Toledo International Inc. * Hologic Inc. * Quintiles Transnational Holdings Inc. * Edwards Lifesciences Corp. * United Therapeutics Corp. Humana Inc. Agilent Technologies Inc. * DexCom Inc. PerkinElmer Inc. * Alkermes plc Zoetis Inc. Cigna Corp. * Charles River Laboratories International Inc. * Regeneron Pharmaceuticals Inc. AbbVie Inc. Thermo Fisher Scientific Inc. * Boston Scientific Corp. Abbott Laboratories Industrials (8.6%) Boeing Co. Honeywell International Inc. * TransDigm Group Inc. Rockwell Automation Inc. * IHS Inc. Class A Nielsen Holdings plc * Verisk Analytics Inc. Class A Cintas Corp. Equifax Inc. * HD Supply Holdings Inc. CH Robinson Worldwide Inc. Emerson Electric Co. * Waste Connections Inc. JB Hunt Transport Services Inc. Cummins Inc. * Kirby Corp. Wabtec Corp. KAR Auction Services Inc. Roper Technologies Inc. Northrop Grumman Corp. * Beacon Roofing Supply Inc. AO Smith Corp. Experian plc * United Continental Holdings Inc. Delta Air Lines Inc. Southwest Airlines Co. Huntington Ingalls Industries Inc. Masco Corp. Stanley Black & Decker Inc. * United Rentals Inc. Owens Corning 176,093 9,072 * Spirit AeroSystems Holdings Inc. Class A 210,880 9,068 * JetBlue Airways Corp. 545,583 9,035 Alaska Air Group Inc. 154,299 8,994 Lennox International Inc. 47,082 6,714 B/E Aerospace Inc. 82,345 3,802 United Parcel Service Inc. Class B 35,029 3,773 Union Pacific Corp. 40,537 3,537 Lockheed Martin Corp. 10,345 2,567 3M Co. 14,509 2,541 Illinois Tool Works Inc. 12,644 1,317 Allison Transmission Holdings Inc. 43,000 1,214 Ingersoll-Rand plc 16,204 1,032 Information Technology (34.0%) Apple Inc. 4,090,981 391,098 * Alphabet Inc. Class C 457,209 316,434 * Facebook Inc. Class A 2,733,902 312,430 Visa Inc. Class A 2,814,393 208,744 Microsoft Corp. 3,162,459 161,823 Oracle Corp. 3,349,201 137,083 * salesforce.com Inc. 1,607,763 127,672 * Vantiv Inc. Class A 1,841,557 104,232 * Alphabet Inc. Class A 146,762 103,251 Texas Instruments Inc. 1,262,944 79,123 MasterCard Inc. Class A 891,438 78,500 Global Payments Inc. 1,022,775 73,006 * Red Hat Inc. 981,941 71,289 * Alibaba Group Holding Ltd. ADR 887,780 70,605 * Check Point Software Technologies Ltd. 886,020 70,598 * Electronic Arts Inc. 867,074 65,690 * Fiserv Inc. 590,224 64,175 Jack Henry & Associates Inc. 720,337 62,864 Tencent Holdings Ltd. 2,694,438 61,384 Paychex Inc. 1,007,995 59,976 Linear Technology Corp. 1,263,103 58,772 * Adobe Systems Inc. 600,878 57,558 * Workday Inc. Class A 665,717 49,709 * PayPal Holdings Inc. 1,346,393 49,157 * Gartner Inc. 495,265 48,244 Maxim Integrated Products Inc. 1,302,150 46,474 * Cadence Design Systems Inc. 1,645,291 39,981 * Alliance Data Systems Corp. 198,611 38,912 Activision Blizzard Inc. 965,534 38,264 Intuit Inc. 320,486 35,769 QUALCOMM Inc. 656,433 35,165 CDK Global Inc. 620,103 34,410 Cisco Systems Inc. 1,154,563 33,124 Amdocs Ltd. 565,944 32,666 * Euronet Worldwide Inc. 467,260 32,330 * F5 Networks Inc. 265,040 30,172 * Palo Alto Networks Inc. 227,658 27,920 * Cognizant Technology Solutions Corp. Class A 449,280 25,717 * Splunk Inc. 466,903 25,297 * Qorvo Inc. 432,866 23,920 * Fortinet Inc. 717,303 22,660 * First Solar Inc. 465,586 22,572 Lam Research Corp. 253,020 21,269 Fair Isaac Corp. 180,874 20,441 Accenture plc Class A 177,388 20,096 Analog Devices Inc. 328,714 18,618 * Baidu Inc. ADR 110,054 18,175 * eBay Inc. 732,272 17,142 Amphenol Corp. Class A 256,709 14,717 * Cirrus Logic Inc. 377,724 14,652 Sabre Corp. 472,201 12,650 * Genpact Ltd. 464,432 12,465 Applied Materials Inc. 519,548 12,454 * Universal Display Corp. 181,243 12,288 * NXP Semiconductors NV 153,431 12,020 *,^ Mobileye NV 229,731 10,600 * Citrix Systems Inc. 127,658 10,224 Broadridge Financial Solutions Inc. 156,297 10,191 CDW Corp. 231,741 9,288 *,^ VMware Inc. Class A 156,637 8,963 Total System Services Inc. 160,586 8,529 * Teradata Corp. 335,800 8,418 * Flextronics International Ltd. 700,633 8,267 * First Data Corp. Class A 723,719 8,012 * Rackspace Hosting Inc. 374,819 7,819 Broadcom Ltd. 12,989 2,018 Motorola Solutions Inc. 16,556 1,092 * Black Knight Financial Services Inc. Class A 20,238 761 Materials (1.3%) Sherwin-Williams Co. 236,768 69,532 Eagle Materials Inc. 240,533 18,557 Martin Marietta Materials Inc. 85,353 16,388 * Crown Holdings Inc. 188,446 9,548 Steel Dynamics Inc. 355,126 8,700 Sealed Air Corp. 151,353 6,958 Packaging Corp. of America 76,163 5,098 WR Grace & Co. 54,258 3,972 Nucor Corp. 27,158 1,342 NewMarket Corp. 1,716 711 RPM International Inc. 12,515 625 Other (1.0%) 2 Vanguard Growth ETF 1,044,900 112,013 Telecommunication Services (2.1%) Verizon Communications Inc. 2,858,040 159,593 * SBA Communications Corp. Class A 464,673 50,157 Cogent Communications Holdings Inc. 444,967 17,825 * T-Mobile US Inc. 172,415 7,461 Utilities (0.5%) NextEra Energy Inc. 411,416 53,649 Total Common Stocks (Cost $8,126,532) Coupon Temporary Cash Investments (2.1%)1 Money Market Fund (1.9%) 3,4 Vanguard Market Liquidity Fund 0.538% 216,077,991 216,078 Face Maturity Amount Date ($000) Repurchase Agreement (0.1%) Bank of America Securities, LLC (Dated 6/30/16, Repurchase Value $6,800,000, collateralized by Government National Mortgage Assn. 4.500%, 4/20/44, with a value of $6,936,000) 0.440% 7/1/16 6,800 6,800 U.S. Government and Agency Obligations (0.1%) 5,6 Federal Home Loan Bank Discount Notes 0.567%-0.572% 7/6/16 8,000 8,000 5,6 Federal Home Loan Bank Discount Notes 0.450% 8/19/16 1,000 1,000 Total Temporary Cash Investments (Cost $231,877) Total Investments (100.6%) (Cost $8,358,409) Other Assets and Liabilities-Net (-0.6%) Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $48,840,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.4% and 1.2%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $48,846,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $4,300,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as Morgan Growth Fund furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of June 30, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks  Temporary Cash Investments  Futures ContractsAssets 1   Futures ContractsLiabilities 1   Total  1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the Morgan Growth Fund fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At June 30, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index September 2016 919 96,045 2,030 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. At June 30, 2016, the cost of investment securities for tax purposes was $8,358,409,000. Net unrealized appreciation of investment securities for tax purposes was $2,669,798,000, consisting of unrealized gains of $2,850,922,000 on securities that had risen in value since their purchase and $181,124,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD MORGAN GROWTH FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 17, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD MORGAN GROWTH FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 17, 2016 VANGUARD MORGAN GROWTH FUND /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: August 17, 2016 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
